Exhibit 10.4


NORTHERN TRUST CORPORATION


TERMS AND CONDITIONS
RELATING TO STOCK UNITS GRANTED
PURSUANT TO THE 2017 LONG-TERM INCENTIVE PLAN


1.    Grant of Stock Units. The Restricted Stock Units (“Stock Units”) with
respect to shares of Common Stock of Northern Trust Corporation (the
“Corporation”) granted to you pursuant to your Award Notice are subject to these
Terms and Conditions Relating to Stock Units Granted Pursuant to the 2017
Long-Term Incentive Plan (the “Terms and Conditions”), the Stock Unit Award
Notice (the “Award Notice”) and all of the terms and conditions of the Northern
Trust Corporation 2017 Long-Term Incentive Plan (the “2017 Plan”), which is
incorporated herein by reference. In the case of a conflict between these Terms
and Conditions, the Award Notice and the terms of the 2017 Plan, the provisions
of the 2017 Plan will govern. Capitalized terms used but not defined herein have
the meaning provided therefor in the 2017 Plan.


2.    Vesting and Settlement; Dividend Equivalents. Your right to receive the
shares of Common Stock issuable pursuant to the Stock Units shall be only as
follows:


(a)    Normal Vesting. If you continue to be an Employee, you will receive the
shares of Common Stock underlying the Stock Units that have become vested
pursuant to the following vesting schedule (unless otherwise specified in
Exhibit I):


Vesting Date
Percentage of Stock Units Vesting
First anniversary of the Measurement Date
25%
Second anniversary of the Measurement Date
25%
Third anniversary of the Measurement Date
25%
Fourth anniversary of the Measurement Date
25%



(b)    Cause. Notwithstanding anything to the contrary contained in these Terms
and Conditions, if your Employer terminates your employment for Cause, your
Stock Units, whether vested but unsettled or unvested, immediately shall
terminate and be forfeited.


(c)    Disability and Death. If you cease to be an Employee by reason of
Disability or death prior to the date that your Stock Units become fully vested,
you or your estate will become fully vested in your Stock Units, and you, your
legal representative or your estate will receive all of the underlying shares of
Common Stock.


(d)    Retirement. If you cease to be an Employee by reason of Retirement prior
to the date that your Stock Units become fully vested, you will continue to vest
in your unvested


Page 1

--------------------------------------------------------------------------------




Stock Units pursuant to Section 2(a) above and once vested, you will receive the
underlying shares of Common Stock pursuant to the Stock Units that become vested
hereunder following the originally contemplated Vesting Date(s). However, if you
cease to be Retired from the Industry (as determined by the Committee in its
sole discretion), any Stock Units (whether vested but unsettled or unvested)
immediately shall terminate and be forfeited. Notwithstanding the foregoing, you
will continue to vest in your unvested Stock Units pursuant to this Section 2(d)
regardless of whether you cease to be Retired from the Industry if (i) your
termination qualifies as a Mutual Agreement Termination, or (ii) a forfeiture
upon your ceasing to be Retired from the Industry would violate applicable law.


(e)    Mutual Agreement Termination. If you cease to be an Employee prior to the
date that your Stock Units become fully vested and your termination qualifies as
a Mutual Agreement Termination, you will continue to vest in your unvested Stock
Units pursuant to Section 2(a) above and once vested, you will receive the
underlying shares of Common Stock pursuant to the Stock Units that become vested
hereunder following the originally contemplated Vesting Date(s).


(f)    Other Termination Events. If you cease to be an Employee prior to the
date that your Stock Units become fully vested for any reason other than those
provided above, you shall cease vesting in your Stock Units effective as of your
Termination Date and any unvested Stock Units immediately shall terminate and be
forfeited.


(g)    Form and Timing of Settlement. Notwithstanding the foregoing, the
Corporation may, in its sole discretion, settle your Stock Units in the form of:
(i) a cash payment to the extent settlement in shares of Common Stock (1) is
prohibited under local law, (2) would require you or the Corporation to obtain
the approval of any governmental and/or regulatory body in your country of
residence (and/or country of employment, if different) or (3) is
administratively burdensome or (ii) shares of Common Stock, but require you to
immediately sell such shares of Common Stock (in which case, the Corporation
shall have the authority to issue sales instructions in relation to such shares
of Common Stock on your behalf). Also, the Stock Units shall be settled as soon
as administratively practicable following the applicable Vesting Date (but in no
event later than 60 days following the applicable Vesting Date).


(h)    Dividend Equivalents. Upon the payment of any dividend on the shares of
Common Stock occurring during the period preceding the settlement of your Stock
Units pursuant to these Terms and Conditions, the Corporation shall credit to
you an amount in cash equal in value to the dividends that you would have
received had you been the actual owner of the number of shares of Common Stock
represented by the Stock Units. The payment of any dividend equivalents as
provided herein shall be made as soon as administratively practicable following
the originally contemplated Vesting Date(s) (but in no event later than 60 days
following the applicable Vesting Date).


3.    Treatment Upon Change in Control.


(a)     General. Except as may be otherwise provided in an agreement executed by
the Corporation (and, where applicable, approved by the Corporation’s
shareholders) addressing a Change in Control and which does not materially
impair your rights under the Stock Units, your


Page 2

--------------------------------------------------------------------------------




Stock Units shall be treated in accordance with the following provisions in the
event of a Change in Control.
(b)    Conversion of Stock Units. In the event of a Change in Control, the
outstanding Stock Units (“Northern Trust Stock Units”) shall be converted into a
Replacement Award. Upon a Qualifying Termination, the Replacement Award shall
become fully vested and the acquirer shall issue you shares of acquirer’s common
stock in settlement of such Replacement Award as soon as administratively
practicable following such Qualifying Termination (but in no event later than 60
days following the Qualifying Termination). For purposes of the foregoing and to
the extent possible, the conversion of Northern Trust Stock Units into a
Replacement Award shall be effectuated in accordance with the applicable
provisions of the Code (and the related Treasury Regulations) and the applicable
provisions of the laws of your country of residence and/or country of employment
such that the conversion is tax neutral and itself does not trigger a taxable
event to you, the Corporation, your Employer or the acquirer.
(c)    Cashout of Stock Units. In the event of a Change in Control where the
acquirer does not convert Northern Trust Stock Units into a Replacement Award,
the Corporation shall fully vest each Northern Trust Stock Unit immediately
prior to the Change in Control, and then shall cancel each such vested Northern
Trust Stock Unit in exchange for a cash payment equal to the aggregate
consideration paid to each shareholder of one (1) share of Common Stock upon the
Change in Control. Such cash payment shall be made as soon as administratively
practicable following the Change in Control (but in no event later than 60 days
following the Change in Control) in such manner and in accordance with such
procedures as the Committee may determine in its sole discretion.
4.    Legal and Tax Compliance; Cooperation. If you are resident and/or employed
outside of the United States, you agree, as a condition of the grant of the
Stock Units, to repatriate all payments attributable to the shares of Common
Stock and/or cash acquired under the 2017 Plan (including, but not limited to,
dividends, dividend equivalents and any proceeds derived from the sale of the
shares of Common Stock acquired pursuant to the Stock Units) if required by and
in accordance with local foreign exchange rules and regulations in your country
of residence (and/or country of employment, if different). In addition, you also
agree to take any and all actions, and consent to any and all actions taken by
the Corporation and its Subsidiaries, as may be required to allow the
Corporation and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence (and/or country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and/or country of employment, if
different).


5.    Age Discrimination Rules. If you are resident and/or employed in a country
that is a member of the European Union, the grant of the Stock Units and these
Terms and Conditions are intended to comply with the Age Discrimination Rules.
To the extent that a court or tribunal of competent jurisdiction determines that
any provision of the Terms and Conditions are invalid or unenforceable, in whole
or in part, under the Age Discrimination Rules, the Corporation, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum


Page 3

--------------------------------------------------------------------------------




extent necessary to make it valid and enforceable to the full extent permitted
under local law.


6.    Withholding of Tax-Related Items.


(a)    Regardless of any action the Corporation and/or your Employer take with
respect to any or all Tax-Related Items, you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Corporation and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Units, including the grant of the
Stock Units, the vesting of the Stock Units, the subsequent sale of any shares
of Common Stock acquired pursuant to the Stock Units and the receipt of any
dividends or dividend equivalents and (ii) do not commit to structure the terms
of the grant or any aspect of the Stock Units to reduce or eliminate your
liability for Tax-Related Items.


(b)    Prior to the delivery of shares of Common Stock upon the vesting of your
Stock Units, if your country of residence (and/or country of employment, if
different) requires withholding of Tax-Related Items, the Corporation shall
withhold a sufficient number of whole shares of Common Stock otherwise issuable
upon the vesting of the Stock Units that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the shares of Common Stock. The cash equivalent of the shares of Common Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items. In the event that withholding in shares of Common Stock is prohibited or
problematic under applicable law or otherwise may trigger adverse consequences
to the Corporation or your Employer, your Employer may withhold the minimum
Tax-Related Items required to be withheld with respect to the shares of Common
Stock in cash from your regular salary and/or wages or any other amounts payable
to you. In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock by the Corporation or through your regular
salary and/or wages or other amounts payable to you by your Employer, no shares
of Common Stock will be issued to you (or your estate) upon vesting of the Stock
Units unless and until satisfactory arrangements (as determined by the
Corporation) have been made by you with respect to the payment of any
Tax-Related Items that the Corporation or your Employer determines, in its sole
discretion, must be withheld or collected with respect to such Stock Units.


(c)    By accepting these Stock Units, you expressly consent to the foregoing
methods of withholding as provided for hereunder. All other Tax-Related Items
related to the Stock Units and any shares of Common Stock delivered in
settlement thereof are your sole responsibility.


7.    Code Section 409A.


(a)    The Stock Units are intended to comply with or be exempt from the
requirements of Code Section 409A. The 2017 Plan and these Terms and Conditions
shall be administered and interpreted in a manner consistent with this intent.
If the Corporation determines that these Terms and Conditions are subject to
Code Section 409A and that they do not comply with or are inconsistent with the
applicable requirements, the Corporation may, in its sole discretion, and


Page 4

--------------------------------------------------------------------------------




without your consent, amend these Terms and Conditions to cause them to comply
with Code Section 409A or be exempt from Code Section 409A.


(b)    Notwithstanding any provision of these Terms and Conditions to the
contrary, in the event that any settlement or payment of the Stock Units occurs
as a result of your termination of employment and the Corporation determines
that you are a “specified employee” (within the meaning of Code Section 409A)
subject to Code Section 409A at the time of your termination of employment, and
provided further that such payment or settlement does not otherwise qualify for
an applicable exemption from Code Section 409A, then no such settlement or
payment shall be paid to you until the date that is the earlier to occur of: (i)
your death, or (ii) six (6) months and one (1) day following your termination of
employment. Any portion of the Stock Units where settlement is delayed as a
result of the foregoing, which is (i) in whole or in part, settled in cash and
(ii) based on the value of a share of Common Stock, shall be based on the value
of a share of Common Stock at the time the Stock Units otherwise would have been
settled or paid without application of the delay described in the foregoing
sentence. If the Stock Units do not otherwise qualify for an applicable
exemption from Code Section 409A, the terms “Retirement,” “terminate,”
“termination,” “termination of employment,” and variations thereof as used in
these Terms and Conditions are intended to mean a “separation from service” as
such term is defined under Code Section 409A.


(c)    Although these Terms and Conditions and the payments provided hereunder
are intended to be exempt from or to otherwise comply with the requirements of
Code Section 409A, the Corporation does not represent or warrant that these
Terms and Conditions or the payments provided hereunder will comply with Code
Section 409A or any other provisions of federal, state, local, or non-U.S. law.
Neither the Corporation, its Subsidiaries, your Employer or their respective
directors, officers, employees or advisers shall be liable to you (or any other
individual claiming a benefit through you) for any tax, interest, or penalties
you may owe as a result of compensation paid under these Terms and Conditions,
and the Corporation, its Subsidiaries and your Employer shall have no obligation
to indemnify or otherwise protect you from the obligation to pay any taxes
pursuant to Code Section 409A.


8.    Forfeitures and Recoupment


(a)    Recoupment Policy. In addition to these Terms and Conditions, your Stock
Units and any shares of Common Stock issued to you pursuant to the Stock Units
shall be subject to the provisions of the Northern Trust Corporation Policy on
Recoupment, as may be subsequently amended from time to time (the “Policy”).


(b)    Delegation of Authority to Corporation. For purposes of the foregoing,
you expressly and explicitly authorize the Corporation to issue instructions, on
your behalf, to any brokerage firm and/or third party administrator engaged by
the Corporation to hold your shares of Common Stock and other amounts acquired
pursuant to your Stock Units to re-convey, transfer or otherwise return such
shares of Common Stock and/or other amounts to the Corporation upon the
Corporation's enforcement of the Policy. To the extent that these Terms and
Conditions and the Policy conflict, the terms of the Policy shall prevail.






Page 5

--------------------------------------------------------------------------------




9.    Nontransferability. The Stock Units shall be transferable only by will or
the laws of descent and distribution. If you purport to make any transfer of the
Stock Units, except as aforesaid, the Stock Units and all rights thereunder
shall terminate immediately.


10.    Securities Laws. The Stock Units shall not be vested in whole or in part,
and the Corporation shall not be obligated to issue any shares of Common Stock
subject to the Stock Units, if such issuance would, in the opinion of counsel
for the Corporation, violate the Securities Act of 1933 or any other U.S.
federal, state or non-U.S. laws having similar requirements as may be in effect
at the time. The Stock Units are subject to the further requirement that, if at
any time the Board of Directors of the Corporation shall determine in its
discretion that the listing or qualification of the shares of Common Stock
subject to the Stock Units under any securities exchange requirements or under
any applicable law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of or in connection with the
issuance of shares of Common Stock pursuant to the Stock Units, the Stock Units
may not be vested in whole or in part unless such listing, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Corporation.


11.    No Right of Continued Employment. The grant of the Stock Units shall not
confer upon you any right to continue in the employ of your Employer nor limit
in any way the right of your Employer to terminate your employment at any time.
You shall have no rights as a shareholder of the Corporation with respect to any
shares of Common Stock issuable upon the vesting of the Stock Units until the
date of issuance of such shares of Common Stock.


12.     Discretionary Nature; No Vested Rights. You acknowledge and agree that
the 2017 Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Corporation, in its sole discretion, at any time. The grant of
the Stock Units under the 2017 Plan is a one-time benefit and does not create
any contractual or other right to receive a grant of Stock Units or any other
award under the 2017 Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Corporation,
including, but not limited to, the form and timing of any grant, the number of
shares of Common Stock subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the 2017 Plan shall not constitute a
change or impairment of the terms and conditions of your employment with your
Employer.


13.    Extraordinary Benefit. Your participation in the 2017 Plan is voluntary.
The value of the Stock Units and any other awards granted under the 2017 Plan is
an extraordinary item of compensation outside the scope of your employment (and
your employment contract, if any). Any grant under the 2017 Plan, including the
grant of the Stock Units, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments.


14.    Heirs. These Terms and Conditions shall bind and inure to the benefit of
the Corporation, its successors and assigns, and you and your estate in the
event of your death.


15.    Personal Data. The Corporation and your Employer hereby notify you of the
following in relation to your personal data and the collection, processing and
transfer of such data


Page 6

--------------------------------------------------------------------------------




in relation to the grant of the Stock Units and your participation in the 2017
Plan pursuant to applicable personal data protection laws. The collection,
processing and transfer of your personal data is necessary for the Corporation’s
administration of the 2017 Plan and your participation in the 2017 Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2017 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.


The Corporation and your Employer hold certain personal information about you,
including (but not limited to) your name, home address, email address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Corporation, details of all Stock Units or
any other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in your favor for the purpose of managing and
administering the 2017 Plan (the “Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Corporation and your
Employer will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2017 Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence (and/or country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such information is
unnecessary for the processing purposes sought. The Data will be accessible
within the Corporation’s organization only by those persons requiring access for
purposes of implementation, administration and operation of the 2017 Plan and
for your participation in the 2017 Plan.


The Corporation and your Employer will transfer the Data as necessary for the
purpose of implementation, administration and management of your participation
in the 2017 Plan, and the Corporation and your Employer may each further
transfer the Data to any third parties assisting the Corporation in the
implementation, administration and management of the 2017 Plan. These recipients
may be located in the European Economic Area, the United States or elsewhere
throughout the world. You hereby authorize (where required under applicable law)
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the 2017 Plan, including any requisite transfer
of such Data as may be required for the administration of the 2017 Plan and/or
the subsequent holding of shares of Common Stock on your behalf to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired pursuant to the 2017 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for implementation, administration and/or operation of the 2017 Plan and your
participation in the 2017 Plan. You may seek to exercise these rights by
contacting your local HR manager.


Page 7

--------------------------------------------------------------------------------






Finally, upon request of the Corporation or your Employer, you agree to provide
an executed data privacy consent to the Corporation and/or your Employer (or any
other agreements or consents that may be requested by the Corporation and/or
your Employer) that the Corporation and/or your Employer may deem necessary or
appropriate for the purpose of administering your participation in the 2017 Plan
in accordance with the data privacy laws in your country of residence (and/or
country of employment, if different), either now or in the future. You
understand and agree that you will be unable to participate in the 2017 Plan if
you fail to provide such consent or agreement requested by the Corporation or
your Employer.


16.    Private Placement. If you are a resident and/or employed outside of the
United States, you acknowledge that the grant of the Stock Units is not intended
to be a public offering of securities in your country of residence (and/or
country of employment, if different). You further acknowledge that the
Corporation has not submitted any registration statement, prospectus or other
filing with any securities authority other than the U.S. Securities and Exchange
Commission with respect to the grant of the Stock Units, unless otherwise
required under local law. No employee of the Corporation is permitted to advise
you on whether you should acquire shares of Common Stock under the 2017 Plan or
provide you with any legal, tax or financial advice with respect to the grant of
the Stock Units. The acquisition of shares of Common Stock involves certain
risks, and you should carefully consider all risk factors and tax considerations
relevant to the acquisition of shares of Common Stock under the 2017 Plan and
the disposition of them. Further, you should carefully review all of the
materials related to the Stock Units and the 2017 Plan, and you should consult
with your personal legal, tax and financial advisors for professional advice in
relation to your personal circumstances.


17.    Governing Law. All questions concerning the construction, validity and
interpretation of the Stock Units and the 2017 Plan shall be governed and
construed according to the laws of the state of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the Stock Units or the 2017 Plan shall be brought only in the state or federal
courts of the state of Delaware.


18.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any documents related to the Stock Units or other awards granted to
you under the 2017 Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the 2017 Plan
through an on-line or electronic system established and maintained by the
Corporation or a third party designated by the Corporation.


19.    Severability. The invalidity or unenforceability of any provision of the
2017 Plan or these Terms and Conditions shall not affect the validity or
enforceability of any other provision of the 2017 Plan or these Terms and
Conditions.


20.    English Language. If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that
these Terms and Conditions, the 2017 Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Stock Units
be drawn up in English. If you have received these Terms and Conditions, the


Page 8

--------------------------------------------------------------------------------




2017 Plan or any other documents related to the Stock Units translated into a
language other than English and the meaning of the translated version is
different than the English version, the English version will control.


21.    Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the Stock Units shall be subject to any special terms and
conditions for your country of residence (and/or country of employment, if
different) set forth in an addendum to these Terms and Conditions (an
“Addendum”). Further, if you transfer your residence and/or employment to
another country reflected in an Addendum to these Terms and Conditions at the
time of transfer, the special terms and conditions for such country will apply
to you to the extent the Corporation determines, in its sole discretion, that
the application of such special terms and conditions is necessary or advisable
in order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Stock Units and the 2017 Plan (or the
Corporation may establish alternative terms and conditions as may be necessary
or advisable to accommodate your transfer). In all circumstances, any applicable
Addendum shall constitute part of these Terms and Conditions.
22.    Insider Trading. By participating in the 2017 Plan, you expressly agree
to comply with the Corporation’s Securities Transactions Policy and Procedures
and any other of its policies regarding insider trading or personal account
dealing applicable to you. Further, you expressly acknowledge and agree that,
depending on the country of residence of you or your broker, or where the shares
of Common Stock are listed, you may be subject to insider trading restrictions
and/or market abuse laws which may affect your ability to accept, acquire, sell
or otherwise dispose of shares of Common Stock, rights to shares of Common Stock
(e.g., Stock Units) or rights linked to the value of the shares of Common Stock,
during such times you are considered to have material non-public information,
“inside information” or similar types of information regarding the Corporation
as defined by laws or regulations in the applicable country. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders you place before you possessed such information. Furthermore, you may be
prohibited from (a) disclosing such information to any third party (other than
on a “need to know” basis) and (b) “tipping” third parties or causing them
otherwise to buy or sell securities (including other employees of the
Corporation and its Subsidiaries). Any restriction under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Corporation policies. You expressly acknowledge and
agree that it is your responsibility to comply with any applicable restrictions,
and you should consult your personal advisor for additional information on any
trading restrictions that may apply to you.
23.    Additional Requirements; Amendments. The Corporation reserves the right
to impose other requirements on the Stock Units, any shares of Common Stock
acquired pursuant to the Stock Units and your participation in the 2017 Plan to
the extent the Corporation determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law, rules
and regulations or to facilitate the operation and administration of the Stock
Units and the 2017 Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing. In addition, the Corporation reserves the right to
amend these Terms and Conditions, without your consent,


Page 9

--------------------------------------------------------------------------------




either prospectively or retroactively, to the extent that such amendment does
not materially impair your rights under the Stock Units.
24.     Definitions. For purposes of these Terms and Conditions:
(a)“Age Discrimination Rules” means the age discrimination provisions of the EU
Equal Treatment Framework Directive, as implemented into local law.
(b)“Cause” means (i) a material breach or your willful and substantial
non-performance of your assigned duties and responsibilities (other than as a
result of incapacity due to physical or mental illness), (ii) a conviction of or
no contest plea with respect to bribery, extortion, embezzlement, fraud, grand
larceny, or any felony or similar conviction under local law involving abuse or
misuse of your position to seek or obtain an illegal or personal gain at the
expense of the Corporation, your Employer or any Subsidiary, or similar crimes,
or conspiracy to commit any such crimes or attempt to commit any such crimes,
(iii) your violation of any policy of the Corporation, your Employer or any of
its Subsidiaries to which you may be subject or your willful engagement in any
misconduct in the performance of your duties that materially injures the
Corporation, your Employer or any of its Subsidiaries, (iv) your performance of
any act which, if known to the customers, clients, stockholders or regulators of
the Corporation, your Employer or any of its Subsidiaries, would materially and
adversely impact the business of the Corporation, your Employer or any of its
Subsidiaries, or (v) any act or omission by you that causes a regulatory body
with jurisdiction over the Corporation, your Employer or any of its
Subsidiaries, to demand, request, or recommend that you be suspended or removed
from any position in which you serve with the Corporation, your Employer or any
of its Subsidiaries.
(c)“Continuous Years of Service” means the period of your continuous and
uninterrupted employment with your Employer commencing on your most recent hire
date with your Employer through your Termination Date. For the sake of clarity,
if your employment with the Corporation or a Subsidiary terminated and you have
been rehired by your Employer, your Continuous Years of Service shall not be
determined by aggregating your periods of employment with the Corporation or a
Subsidiary.
(d)“Disability” means (i) if you are covered under the Northern Trust
Corporation Managed Disability Program, a covered disability that continues for
a period of at least six (6) months, or (ii) if you are not covered under the
Northern Trust Corporation Managed Disability Program, a disability as
determined by the Committee in its sole discretion.
(e) “Employer” means the Corporation or any Subsidiary that employs you on the
applicable date.
(f)“Grant Date” means the date of grant reflected in your Award Notice.
(g)“Measurement Date” means the first day of the month following the month in
which the Grant Date falls.


Page 10

--------------------------------------------------------------------------------




(h)“Mutual Agreement Termination” means (i) a termination pursuant to the
Northern Trust Corporation Severance Plan, (ii) a termination pursuant to an
established country redundancy or severance policy (outside of the United
States), or (iii) any other termination without Cause by your Employer providing
transition/separation pay, provided in each case that in conjunction with such
termination, you have executed, and not revoked during the period provided for
therein, a binding and effective settlement agreement, waiver and release.
(i)“Qualifying Termination” means a termination of employment with the
Corporation, its Subsidiaries and its successors within 24-months following the
date of the Change in Control, that is involuntary on your part and does not
otherwise (i) qualify as a Retirement or Mutual Agreement Termination, (ii)
result from your death or Disability, or (iii) constitute a termination of
employment for Cause.
(j)“Retired from the Industry” means a termination of employment under
circumstances that constitute Retirement, and you (i) do not thereafter perform
services as an employee, officer, director or consultant for, or in any other
capacity assist, any entity (other than the Corporation or a Subsidiary),
whether existing or in formation, that provides or plans to provide services the
same as, substantially similar to, or in direct or indirect competition with
those offered by the Corporation or any Subsidiary and which you rendered on
behalf of the Corporation or any Subsidiary during your tenure of employment,
including but not limited to, those relating to trust, investment management,
financial and family business consulting, guardianship and estate
administration, brokerage services, private and commercial banking, asset
management, custody, fund administration, investment operations outsourcing,
investment risk and analytical services, employee benefit services, securities
lending, foreign exchange, treasury and cash management, and transition
management services, and (ii) on an annual basis certify to the Corporation, at
such times and in such manner as the Committee may require, that since your
Retirement, you have not performed any such services. The foregoing
notwithstanding, service as a director of an entity described above which has
been approved in writing by the Committee prior to the commencement of such
service shall not, in and of itself, constitute the cessation of being Retired
from the Industry.
(k)“Retirement” means a termination of employment without Cause (other than on
account of death or Disability) occurring on or after the date (i) you have
attained age 55, and (ii) the sum of your age (in whole years, rounded down to
the nearest year) and Continuous Years of Service (in whole years, rounded down
to the nearest year) equals or exceeds 65. For purposes of these Terms and
Conditions, any Retirement shall become effective on the first day of the month
following the month in which you satisfy the provisions hereunder.
(l)“Tax-Related Items” means any income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding amounts.
(m)“Termination Date” means the effective date of termination of your employment
with your Employer, as determined by your Employer (in its discretion).
(n)“Vesting Date” means each date on which you acquire a non-forfeitable right
in a Stock Unit as reflected in Section 2.


Page 11

--------------------------------------------------------------------------------




25.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Corporation and your Employer for any reason whatsoever and
whether or not in breach of contract, insofar as any purported claim to such
entitlement arises or may arise from your ceasing to have rights under or to be
entitled to vest in the Stock Units as a result of such termination of
employment (whether the termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Stock Units. Upon the grant of the
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.
26.    Acceptance. By accepting the grant of the Stock Units, you affirmatively
and expressly acknowledge that you have read these Terms and Conditions, the
Award Notice, the Addendum to these Terms and Conditions (as applicable) and the
2017 Plan, and specifically accept and agree to the provisions therein. You also
affirmatively and expressly acknowledge that the Corporation, in its sole
discretion, may amend these Terms and Conditions without your consent, either
prospectively or retroactively, to the extent that such amendment does not
materially impair your rights under the Stock Units, and you agree to be bound
by such amendment regardless of whether notice is given to you of such change.


* * * * *




Page 12

--------------------------------------------------------------------------------




Exhibit I


Alternative Vesting Schedule


Vesting Date
Percentage of Stock Units Vesting
 
 
 
 
 
 
 
 









Page 13